     Case 1:15-cv-00321-SKO Document 388 Filed 08/19/20 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8
                    UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10

11   G.P.P., INC. d/b/a GUARDIAN
     INNOVATIVE SOLUTIONS,
12

13                  Plaintiff,

14         v.
15
     GUARDIAN PROTECTION PRODUCTS,
16   INC., RPM WOOD FINISHES GROUP,
     INC.,                                    Case No. 1:15-cv-00321-SKO
17
                    Defendants.               ORDER DENYING PLAINTIFF’S
18                                            MOTION FOR RECONSIDERATION
     _____________________________________/
19                                            (Doc. 379)

20
     GUARDIAN PROTECTION PRODUCTS,
21   INC.,
22
                    Counterclaimant,
23
           v.
24

25   G.P.P., INC. d/b/a GUARDIAN
     INNOVATIVE SOLUTIONS,
26
                    Counter-defendant.
27   _____________________________________/
28
         Case 1:15-cv-00321-SKO Document 388 Filed 08/19/20 Page 2 of 7


 1

 2
             This matter is before the Court on Plaintiff/Counter-defendant G.P.P., Inc. d/b/a Guardian
 3
     Innovative Solutions’ (“GIS”) “Motion for Reconsideration of Discovery Order,” filed on July 17,
 4
     2020. (Doc. 379.) Defendant/Counterclaimant Guardian Protection Products, Inc. (“Guardian”)
 5
     filed an opposition on August 5, 2020. (Doc. 383.) GIS filed a reply brief on August 12, 2020.
 6
     (Doc. 385.) The Court reviewed the parties’ papers and all supporting material and found the matter
 7
     suitable for decision without oral argument. The hearing set for August 19, 2020, was therefore
 8
     vacated. Having considered the parties’ briefing, and for the reasons set forth below, GIS’s motion
 9
     for reconsideration is denied.
10
                                           I.       RELEVANT BACKGROUND1
11
             On December 9, 2019, the United States Court of Appeals for the Ninth Circuit reversed in
12
     part the Court’s “Order Granting in Part and Denying in Part the Parties’ Motions for Summary
13
     Judgment,” (Doc. 133), and the Court’s decision granting in part and denying in part Defendants’
14
     motion for judgment as a matter of law pursuant to Fed. R. Civ. P. 50(a), (Doc. 266 at 15–16).
15
     (Docs. 344, 347.) The Ninth Circuit remanded for trial (1) GIS’s First Cause of Action; (2)
16
     Guardian’s First Counterclaim, insofar as Guardian requested declaratory relief regarding
17
     “[w]hether the [electronic] furniture protection plans qualify as a Guardian Product within the scope
18
     of the rights granted by the” Florida, Mid-Atlantic, and Cook County Agreements; and (3) GIS’s
19
     Third Cause of Action, insofar as GIS alleged that Guardian breached the Bob’s Discount Furniture
20
     Agreement by selling products to Bob’s Discount Furniture in the geographic areas covered by the
21
     Florida, Mid-Atlantic, and Cook County Agreements (collectively, the “Remanded Claims”). (See
22
     id.) On December 13, 2019, the Court entered an order following remand, which defined the
23
     Remanded Claims. (Doc. 349 at 2.)
24
             On February 10, 2020, with leave of Court, (see Doc. 355), GIS filed a motion for leave to
25
     supplement its complaint to add an eleventh claim, namely, a cause of action for breach of the Mid-
26
27   1
      The Court has previously provided extensive discussions regarding the factual and procedural background of this case.
28   (See, e.g., Doc. 133 at 2–10; Doc. 200 at 2–5; Doc. 332 at 2–16.) Only procedural background relevant to GIS’s motion
     for reconsideration is included here.

                                                               2
       Case 1:15-cv-00321-SKO Document 388 Filed 08/19/20 Page 3 of 7


 1 Atlantic, Cook County, Indiana, Midwest, and Pennsylvania Agreements relating to Guardian’s

 2 alleged post-trial termination of those agreements (the “Eleventh Cause of Action”). (Doc. 359.)

 3 The Court granted GIS’s motion for leave to supplement its complaint on May 26, 2020. (Doc.

 4 366.) In its order, the Court observed the parties’ agreement that “additional discovery is needed as

 5 to the allegations in the supplemental complaint,” in addition to “an updated damages calculation.”

 6 (Id. at 13.) To that end, the Court reopened discovery “for the limited purpose of addressing the

 7 issue of damages that have occurred since the trial in this case and as a result of the additional alleged

 8 breaches.” (Id. at 14.) It limited each side to “one Rule 30(b)(6) deposition of no more than seven

 9 hours, and any limited necessary written discovery directly related to the depositions,” and ordered

10 that the discovery be completed by no later than June 30, 2020. (Id.)

11          A dispute thereafter arose as to the scope of the discovery permitted. Following an informal
12 discovery dispute conference held on June 18, 2020, (Doc. 371), the Court clarified that the order

13 intended to reopen discovery “for the purpose of addressing the issue of damages that have occurred

14 since the trial in this case” as to the “Remanded Claims” and “as a result of the additional alleged

15 breaches” alleged in the Eleventh Cause of Action. (Doc. 372.) The Court stated that the deposition

16 and related “limited necessary written discovery” shall pertain to “(1) Damages that GIS has

17 allegedly incurred since the original judgment was filed on June 30, 2017, as to the Remanded

18 Claims (as defined in the Court’s December 13, 2019 Order (Doc. 349)) and (2) Damages that GIS

19 has allegedly incurred as a result of the breaches alleged in its Eleventh Cause of Action in its

20 supplemental complaint (Doc. 367).” (Id. at 2.) In light of this clarification, the parties were ordered

21 to meet and confer to narrow the scope of their dispute, which at that time concerned 27 document

22 requests and 14 deposition topics. (Id. at 3.)

23          Guardian then moved to compel a response to its Request for Production No. 7, which seeks
24 “GIS’s general ledger from July 1, 2017 to the present.” (See Doc. 373-1 at 3.) GIS moved to

25 compel responses to document requests and information related to deposition topics pertaining to

26 “Guardian’s Bob’s Discount Furniture sales data” and “Guardian’s post-trial financial and sales
27 data.” (See Doc. 374 at 2; Doc. 375 at 2.) The Court denied Guardian’s motion to compel and

28 granted GIS’s motion as to most of its requests. (Doc. 378.) At issue here are Request for

                                                        3
       Case 1:15-cv-00321-SKO Document 388 Filed 08/19/20 Page 4 of 7


 1 Production No. 66 and the “Bob’s Deposition Topic,” which request information related to sales of

 2 Guardian’s products to Bob’s Discount Furniture for distribution by its retail locations within each

 3 of GIS’s exclusive territories from January 1, 2016, to the present. (See, e.g., Doc. 378 at 6.) The

 4 Court granted GIS’s motion to compel as to Request for Production No. 66 and the Bob’s Deposition

 5 Topic as they relate to the Florida, Mid-Atlantic, and Cook County Agreements, but denied it as

 6 they relate to other territories. (See id. at 7.) GIS now requests that the Court vacate that portion of

 7 its order and allow GIS to obtain this information. (Doc. 379.)

 8                                         II.     LEGAL STANDARD
 9          “[A] motion for reconsideration should not be granted, absent highly unusual circumstances,

10 unless the district court is presented with newly discovered evidence, committed clear error, or if

11 there is an intervening change in the controlling law.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma

12 GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (quoting 389 Orange St. Partners v. Arnold, 179

13 F.3d 656, 665 (9th Cir. 1999)). “‘A party seeking reconsideration must show more than a

14 disagreement with the Court’s decision, and recapitulation . . .’ of that which was already considered

15 by the Court in rendering its decision.” Andrews v. Pride Indus., No. 2:14-cv-02154-KJM-AC, 2017

16 WL 117899, at *2 (E.D. Cal. Jan. 11, 2017) (quoting United States v. Westlands Water Dist., 134

17 F. Supp. 2d 1111, 1131 (E.D. Cal. 2001)). Further, “[a] motion for reconsideration ‘may not be used

18 to raise arguments or present evidence for the first time when they could reasonably have been raised

19 earlier in the litigation.’” Marlyn Nutraceuticals, Inc., 571 F.3d at 880 (quoting Kona Enters., Inc.

20 v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). Ultimately, “[t]o succeed” in a motion for

21 reconsideration, “a party must set forth facts or law of a strongly convincing nature to induce the

22 court to reverse its prior decision.” Andrews, 2017 WL 117899, at *2 (citation omitted); see, e.g.,

23 E.D. Cal. Local Rule 230(j) (stating that a party seeking reconsideration must show, in part, “what

24 new or different facts or circumstances are claimed to exist which did not exist or were not shown

25 upon such prior motion, or what other grounds exist for the motion”).

26          “Where there is an error in the underlying order, only a failure to correct ‘clear error’

27 constitutes an abuse of discretion.” Andrews, 2017 WL 117899, at *2 (citing McDowell v. Calderon,

28 197 F.3d 1253, 1255 (9th Cir. 1999)); see also id. (“The Ninth Circuit has held it is not an abuse of

                                                       4
       Case 1:15-cv-00321-SKO Document 388 Filed 08/19/20 Page 5 of 7


 1 discretion to deny a motion for reconsideration merely because the underlying order is ‘erroneous,’

 2 rather than ‘clearly erroneous.” (quoting McDowell, 197 F.3d at 1255 n.4)). “Clear error occurs

 3 when ‘the reviewing court on the entire record is left with the definite and firm conviction that a

 4 mistake has been committed.’” Smith v. Clark Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013)

 5 (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). “Whether or not to grant

 6 reconsideration is committed to the sound discretion of the court.” Navajo Nation v. Confederated

 7 Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona

 8 Enters., Inc., 229 F.3d at 883).

 9
                                           III.   DISCUSSION
10
            As stated above, GIS challenges a discrete portion of the Court’s July 9, 2020 order: the
11
     denial of discovery related to Request for Production No. 66 and the Bob’s Deposition Topic as it
12
     relates to territories outside the scope of the Remanded Claims. (See Doc. 379.) The Court finds
13

14 that GIS has failed to show that the Court’s order was clearly erroneous and will deny GIS’s request

15 for reconsideration. See Andrews, 2017 WL 117899, at *2.

16          GIS contends that the Court’s order is predicated “on a misreading of the issues that were
17
     litigated on appeal – a misreading encouraged by Guardian’s blatant mischaracterization of the
18
     record before the Ninth Circuit.” (Doc. 379-1 at 2.) GIS similarly contended in its briefing on the
19
     motion to compel that “[t]he Ninth Circuit held that the Bob’s Agreement is a single contract under
20

21 which Guardian agreed to pay GIS a 5% commission on sales to Bob’s retail locations wherever

22 GIS held exclusive rights, not just a subset of its territories.” (Doc. 375 at 5.) The Court rejected

23 GIS’s contention in its July 9, 2020 order, stating:

24          The appeal before the Ninth Circuit was limited . . . to the Court’s “grant of
25          Guardian’s motion for judgment as a matter of law” on GIS’s Third Cause of Action,
            alleging Guardian’s “breach of the purported agreement to pay a 5% commission
26          (the ‘Bob’s Commission’) with respect to three distribution agreements.” The Ninth
            Circuit found that the Court “erred in granting judgment as a matter of law to
27          Guardian” on GIS[’s] Third Cause of Action based on Guardian’s argument that the
            purported agreement to pay the Bob’s Commission was not supported by
28          consideration in the territories covered by the Florida, Mid-Atlantic, and Cook

                                                     5
       Case 1:15-cv-00321-SKO Document 388 Filed 08/19/20 Page 6 of 7

            County Agreements” and “reverse[d] the [Court’s] grant of judgment as a matter of
 1
            law to Guardian as to this issue and remand[ed] it for retrial.” Guardian did not move
 2          for a motion for judgment as matter of law on GIS’s Third Cause of Action as to its
            alleged breach of the Bob’s Furniture Agreement in the territories covered by the
 3          other six distribution agreements—instead, that claim was dismissed with prejudice
            pursuant to Fed. R. Civ. P. 41(b) for want of prosecution by GIS, and it was not
 4          appealed. Thus, Guardian’s alleged breach of the Bob’s Furniture Agreement in
            territories covered by agreements other than the Florida, Mid-Atlantic, and Cook
 5
            County Agreements was not within the scope of the issue the Ninth Circuit reversed
 6          and remanded for trial, i.e., the Remanded Claims.

 7 (Doc. 378 at 7–8) (internal record citations omitted).

 8          GIS now contends that the Court should examine the record on appeal and the parties’
 9
     briefing to conclude that the issue the Ninth Circuit remanded in its order and mandate is actually
10
     broader than that stated by the Ninth Circuit in its order remanding the case. (Doc. 379-1 at 7–10.)
11
     GIS’s motion is denied for the following reasons.
12

13          First, the Court already addressed and rejected GIS’s substantive contention regarding the

14 issues remanded for trial from the Ninth Circuit in its July 9, 2020 order. (See Doc. 378 at 7–8);

15 Andrews, 2017 WL 117899, at *2. Further, GIS could have raised its contention regarding its

16 alleged entitlement to broader responsive information related to Request for Production No. 66 and

17
     the Bob’s Deposition Topic, in the context of the record on appeal and the parties’ briefing before
18
     the Ninth Circuit, in connection with the motion to compel. See Marlyn Nutraceuticals, 571 F.3d
19
     at 880 (“[a] motion for reconsideration ‘may not be used to raise arguments or present evidence for
20

21 the first time when they could reasonably have been raised earlier in the litigation.’”). Cf. Artis v.

22 Bernanke, 161 F.Supp.3d 97, 99 (D.D.C. 2013) (denying motion for reconsideration of order

23 denying motion to compel production of documents, stating that “[e]ven if those documents did

24
     reflect discovery that was requested but not produced, plaintiffs cannot use a motion for
25
     reconsideration to argue issues that could have been raised earlier, but were not.”). Finally, the
26
     Ninth Circuit’s opinion and mandate are controlling—not the parties’ briefing on appeal—and the
27

28 Court must implement the express language of the Ninth Circuit’s opinion. See Hall v. City of Los

                                                      6
       Case 1:15-cv-00321-SKO Document 388 Filed 08/19/20 Page 7 of 7

     Angeles, 697 F.3d 1059, 1067 (9th Cir. 2012) (“A district court that has received the mandate of an
 1

 2 appellate court cannot vary or examine that mandate for any purpose other than executing it”);

 3 Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (“[W]e have repeatedly held,

 4 in both civil and criminal cases, that a district court is limited by this court’s remand in situations

 5
     where the scope of the remand is clear.”). In this respect, the scope of the Ninth Circuit’s remand
 6
     was clear in that the remand related to GIS’s Third Cause of Action was limited to “the territories
 7
     covered by the Florida, Mid-Atlantic, and Cook County Agreements.” (Doc. 344 at 4.)
 8
              The Court finds that GIS has failed to show that the Court’s July 9, 2020 order is clearly
 9

10 erroneous, and has failed to meet its burden to justify reconsideration of the Court’s order. See

11 Marlyn Nutraceuticals, 571 F.3d at 880.

12
                                   IV.    CONCLUSION AND ORDER
13
              For the reasons set forth above, it is HEREBY ORDERED that GIS’s motion for
14
     reconsideration, (Doc. 379), is DENIED.
15

16
     IT IS SO ORDERED.
17

18
     Dated:     August 18, 2020                                  /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                      7
